KRUCKER, Chief Judge.
Defendant, Isaiah H. Lawson, takes this appeal from a conviction in the Superior Court of Pima County, Arizona, on two counts of second degree burglary. The defendant was tried by a jury and was represented by court-appointed counsel at all times. Defendant was sentenced to a term in the Arizona State Prison of not less than two years nor more than three years on each count, said terms to run consecutively.
*341Defendant was a member of a shoplifting ring which went to stores, one member disti'acting the sales clerks, and another stealing the goods. Defendant’s practice was to stuff stolen merchandise into his baggy overalls.
Counsel for the defendant filed a motion in this Court to submit the appeal on the record, stating that he could find no suitable grounds or error upon which to base an appeal, and we have granted this motion.
Under the provisions of A.R.S. § 13-1715, subsec. B, this Court has examined the entire record, and we are satisfied that there is no fundamental error in the proceedings in the lower court. We find no violation of the appellant’s rights and no basis upon which a reversal could be based. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964); State v. Denmon, 3 Ariz.App. 217, 413 P.2d 276 (1966); State v. White, 2 Ariz.App. 455, 409 P.2d 739 (1966).
The judgment of the trial court is affirmed.
HATHAWAY and MOLLOY, JJ., concur.